Citation Nr: 0208515	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  94-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active duty training in the military from 
September 1978 to December 1978, and active duty from March 
1980 to December 1981.
The current appeal arose from an October 1993 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO, in pertinent part, denied 
entitlement to an evaluation in excess of 10 percent for the 
right ankle disability.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2000 when it was remanded again to 
the RO for further development and adjudicative actions.

In April 2002 the RO most recently affirmed the determination 
previously entered, and returned the case to the Board for 
further appellate review.


FINDING OF FACT

Current clinical studies show that the residuals of a 
fracture of the right ankle are productive of not more than 
moderate disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002);  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran has submitted several treatment reports related 
to his service-connected right ankle disability.  Among these 
is a VA examination report dated in January 1993, wherein the 
range of motion of the right ankle was said to be normal.  

Physical examination revealed that dorsiflexion was 10 
degrees, plantar flexion was 45 degrees, inversion was 30 
degrees, and eversion was 20 degrees.  

A VA examination report dated in May 1993 shows that range of 
motion of the right ankle was somewhat more limited, with 
zero degrees dorsiflexion, and 35 degrees plantar flexion.  
The ankle was not swollen.  The veteran was able to walk on 
the medial and lateral borders of both feet, toe and heel 
walk, demonstrated good strength, and did not limp.  There 
was moderate lateral tenderness of the right ankle, 
especially at the scar.  X-rays of the right ankle were shown 
to be within normal limits with minimal very early 
degeneration in the tibiotalar joint.

VA outpatient treatment records dated in June 1996 show that 
the veteran was seen for orthopedic problems.  The reports 
show that the right ankle had some swelling and mild numbness 
at times.  There was some pain, but the ankle did not sprain 
easily.  The examiner indicated that the ankle had full range 
of motion, with only mild generalized tenderness.  There was 
a well-healed surgical scar laterally with satisfactory 
alignment. 

A VA examination report dated in December 1996 shows that the 
veteran had subjective complaints of some bothersome pain and 
a moderate loss of motion of the right ankle.  The ankles 
would not sprain easily.  The objective evidence showed that 
he could walk on his toes and heels.  Range of motion of the 
foot and ankle revealed dorsiflexion of 5/15, plantar flexion 
of 35/45, inversion of 25/30 and eversion of 15/20.  The 
right ankle was painful at the joint with these movements. 
There were no vein scars near the ankle joint.  The ankle was 
nontender, and there was no swelling.  The right ankle had a 
well-healed surgical scar laterally that was old.

This matter was previously before the Board in November 1997, 
wherein the issue was remanded for additional development.  
The Board had directed the RO to acquire additional medical 
and employment information regarding the veteran's right 
lower extremity.

An inquiry was sent to the Social Security Administration 
(SSA) in January 1998, requesting any medical records for the 
veteran.  A reply was received from the SSA in April 1998, 
stating that there were no medical records for the veteran.

A private medical record dated in April 1998, reveals that an 
electromyographic examination of the right ankle was normal, 
and the examiner concluded, in pertinent part, that the 
veteran's right ankle problems were suggestive of possibility 
of a lumbar radiculopathy or peripheral nerve injury.

Two employment reports received in September 1998 reveal that 
the veteran, at both companies, did not have any time lost 
due to disability and that he either moved or voluntarily 
quit. 

A VA orthopedic examination report, dated in September 1998, 
reveals that the veteran reported pain in the right ankle.  
He was able to rise on the toes and heels.  Range of motion 
of foot and ankle showed dorsiflexion of 15/15 degrees, 
plantar flexion of 45/45 degrees, inversion of 25/30 degrees, 
and eversion of 20/20 degrees. There was some pain with these 
movements, and the right ankle had some decreased sensation 
anteriorly.  The right ankle had a moderate medical 
tenderness but there was no ankle swelling.  The right ankle 
had a well-healed surgical scar.

A VA neurological examination report dated in November 1998 
shows that the veteran's gait was normal, but that he was 
unable to walk on his heel on the right foot.  He was able to 
walk his tiptoes equally, and his tandem gait was normal.  
There was no real sway on Romberg testing.  The impression 
given was right L-5 radiculopathy without any obvious 
relationship to the veteran's service-connected ankle 
problem.

VA outpatient treatment records dated from the mid to late 
1990s demonstrate that the veteran had been seen 
intermittently for acute problems of his right lower 
extremity.  

This case was before the Board in July 2000, but was remanded 
for additional development.  The Board directed that the 
veteran be given another opportunity to provide VA with 
information regarding treatment he had received for his right 
ankle disability, and that VA should attempt to obtain any 
additional evidence identified by the veteran.  The Board 
also directed that the veteran be scheduled for an additional 
examination.

An independent medical evaluation report dated in January 
2001 shows the veteran reported that the main difficulty with 
the right ankle was stiffness.  He also reported some 
cramping of his foot and calf which he attributed to his 
varicose veins.  The examiner noted that his major complaint 
was his right knee. 

Physical examination of the right foot and ankle shows there 
was a lateral malleolar scar.  Range of motion revealed 5 
degrees of dorsiflexion, 30 degrees of plantar flexion, 25 
degrees inversion and 10 degrees eversion.  There was no 
significant tenderness about the right ankle.  The ankle was 
stable in both the AP and lateral planes.  There was mild 
hypesthesia over the medial half of the right foot.  On 
testing strength in the lower extremities, there appeared to 
be mild generalized giving way on the right side.  This was 
most noticeable in the quadriceps and hamstrings.

Strength was estimated at 5-/5 in the dorsiflexors, inverters 
and everters of the right ankle.  The examiner commented on 
X-rays of the ankle taken in November 2000, which were read 
as showing no evidence of fracture or other significant bony 
abnormality.  The diagnostic impression related to the right 
ankle was that of fracture, right lateral malleolus, status 
post open reduction and internal fixation and later screw 
removal, with increasing stiffness and discomfort.

In response to specific questions of the Board remand, the 
examiner commented that the veteran's major problem appeared 
to involve the joint structure.  He noted that there was some 
hypesthesia over the medial side of the right foot stemming 
from the sensory nerves.  He stated that he did not know if 
this was due to his original injury, a subsequent surgery for 
varicose veins, or from some other entity. 
The examiner stated that the muscles themselves appeared to 
be working satisfactorily.  The examiner noted some mild 
giving way about the right foot and ankle to direct testing 
that could result in some easy fatigability.  He also noted 
restriction of ankle motion that could manifest in some 
incoordination with certain activities.  However, he stated 
that he did not believe the severity of the factors was 
enough to keep him from performing average impairment in a 
civil occupation.  He also stated that the severity could not 
be quantified. 

The examiner added that there were very few subjective 
complaints of pain but those which were present appeared to 
be related to movement of the right ankle.  He found no 
evidence of measurable muscle atrophy.  He did not see any 
changes in the condition of the skin indicative of disuse due 
to the right ankle condition.  There were no objective 
manifestations demonstrating disuse or functional impairment 
due to pain arising from the right ankle disability.  The 
examiner found no other medical or other problems impacting 
directly on the functional capacity affected by the right 
ankle disability.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The veteran's service-connected residuals of a fracture of 
the right ankle disability are currently rated as 10 percent 
disabling pursuant to Diagnostic Code 5271 which provides the 
rating criteria for a limitation of motion of the ankle.

Pursuant to Diagnostic Code 5271, a 10 percent evaluation is 
warranted when there is moderate limitation of motion.  To 
attain the maximum rating of 20 percent, the limitation of 
motion must be marked. 

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  


The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be carefully evaluated as points of contact which are 
diseased.  38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002);  38 C.F.R. §§ 
3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).





More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Roseburg, 
Oregon VA Medical Center, including the Eugene Clinic; the 
Portland, Oregon VA Medical Center; the VA Domiciliary in 
White City, Oregon; the Prescott, Oregon VA Medical Center; 
and the Lyons, New Jersey VA Medical Center.  The veteran had 
also indicated treatment by RPG, MD; JD, MD; and KC.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

The notes that in the April 2002 supplemental statement of 
the case the RO provided the provisions of the new law to the 
veteran which it considered in its most recent review of the 
benefit sought on appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased Evaluation

The veteran's service-connected residuals of a fracture of 
the right ankle are currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which would be 
consistent with findings of limitation of motion of the 
ankle.  

As indicated hereinabove, pursuant to this Diagnostic Code 
provision, a 10 percent evaluation is warranted when there is 
moderate limitation of motion.  To attain the maximum rating 
of 20 percent, the limitation of motion must be marked.  
Normal ranges of motion of an ankle are 0 degrees to 20 
degrees of dorsiflexion and 0 degrees to 45 degrees of 
plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

The Board has reviewed all the evidence of record, including 
the most recent medical examination.  The recent independent 
medical examination showed that the right ankle had 
dorsiflexion of -5 degrees and plantar flexion of 30 degrees. 
Similarly, in September 1998, range of motion of the right 
ankle was 15 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  In December 1996, range of motion of the 
right ankle was 5 degrees of dorsiflexion and 35 degrees of 
plantar flexion; and in May 1993, range of motion of the 
right ankle was zero degrees dorsiflexion, and 35 degrees 
plantar flexion.  These findings are indicative of not more 
than moderate limitation of motion as set forth in 38 C.F.R. 
§ 4.71, Plate II, and warrant no greater than the assignment 
of a 10 percent disability rating for a moderate disability.
The Board has also given consideration to evaluating the 
veteran's service-connected right ankle disability under a 
different Diagnostic Code.  Under Diagnostic Code 5270, which 
applies to ankylosis of the ankle, a 20 percent rating is 
warranted if plantar flexion is fixed at less than 30 
degrees.  In plantar flexion between 30 and 40 degrees or 
dorsiflexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  In plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity, a 40 
percent evaluation is warranted. "Ankylosis is '[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint,' STEDMAN'S 
MEDICAL DICTIONARY 87 (25th ed. 1990)." Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).

The competent medical evidence of record, including reports 
of four VA examinations, does not reveal ankylosis of the 
right ankle, and the veteran does not contend that his right 
ankle is ankylosed.  Accordingly, a rating evaluation 
pursuant to Diagnostic Code 5270 would not be applicable.

Diagnostic Code 5273 provides that malunion of the os calcis 
or astragalus with marked deformity is rated at 20 percent, 
and with moderate deformity, rated at 10 percent.  Diagnostic 
Code 5274 provides that an astragalectomy would warrant an 
evaluation of 20 percent.  A review of the record 
demonstrates there is no evidence of malunion of the os 
calcis or astragalus or an astragalectomy.

For these reasons, Diagnostic Code 5271 provides the most 
appropriate criteria for rating the veteran's right ankle 
disability.

The Board notes that in DeLuca, 8 Vet. App. at 205, the CAVC 
held that it was improper to assign a particular disability 
rating where the examination merely recorded the veteran's 
range of motion at the time without considering his 
functional loss.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). Additionally, 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider pain, swelling, weakness, and excess 
fatigability when demonstrating the appropriate evaluation 
for the veteran's disability.   

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record shows loss of range of motion 
as a result of the disability, but does not demonstrate 
additional loss of range of motion on because of flare-ups, 
impaired endurance, weakness, or incoordination, and such 
observation was made by a competent medical examiner as 
reported earlier.  Based on the foregoing evidence, the Board 
finds that the record establishes the veteran's right ankle 
disability does not cause additional functional impairment 
due to pain on use so as to warrant the assignment of an 
additional disability rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.

The most recent radiographic study of record shows no 
significant osteoarthritic disease process.  The earlier 
cited criteria referable to assignment of disability 
evaluations on the basis of arthritic involvement are 
therefore not applicable.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle.  See Gilbert, 
supra.

Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulations as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for assignment of an 
extraschedular evaluation, but did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
right ankle disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.



ORDER

Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle, currently evaluated as 10 
percent disabling, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

